In an action, inter alia, to recover damages for unjust enrich*877ment and conversion, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Jones, J.), dated May 24, 2007, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the defendants’ amended proof of claim for post-petition tax escrow payment arrears in an underlying Bankruptcy Court proceeding was timely filed (see In re Woods, 316 BR 522 [2004]). The plaintiff did not object to the amended proof of claim and it was deemed allowed as a matter of law (see 11 USC § 502 [a]). Therefore, the uncontested amended proof of claim, together with the plaintiff’s discharge and the closing of the bankruptcy proceeding, bars further litigation of the validity of the amount of the claim pursuant to the doctrine of res judicata (see EDP Med. Computer Sys., Inc. v United States, 480 F3d 621, 624-625 [2007]).
Accordingly, the Supreme Court properly determined that the defendants established their entitlement to summary judgment by demonstrating that the amount paid by the plaintiff to discharge the defendants’ mortgage lien upon the sale of the subject real property was correct. In opposition, the plaintiff failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]).
The plaintiff’s remaining contentions are without merit. Prudenti, EJ., Miller, Garni and Chambers, JJ., concur.